Name: Commission Regulation (EC) NoÃ 1543/2007 of 20 December 2007 amending Regulation (EC) NoÃ 581/2004 opening a standing invitation to tender for export refunds concerning certain types of butter and Regulation (EC) NoÃ 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/62 COMMISSION REGULATION (EC) No 1543/2007 of 20 December 2007 amending Regulation (EC) No 581/2004 opening a standing invitation to tender for export refunds concerning certain types of butter and Regulation (EC) No 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3)(b) and (14) thereof, Whereas: (1) Article 1(1) of Commission Regulation (EC) No 581/2004 (2) and Article 1(1) of Commission Regulation (EC) No 582/2004 (3) open a permanent invitation to tender to determine export refunds on certain dairy products to destinations excluding certain third countries and territories. (2) To avoid misinterpretation of the status of those destinations, it is appropriate to distinguish between third countries and territories of European Union Member States not forming part of the customs territory of the Community. (3) Article 2(2) of Regulation (EC) No 581/2004 and Article 2(2) of Regulation (EC) No 582/2004 lay down the application period for tender export refund certificates for butter and skimmed milk powder accordingly. Given the situation on the market for milk and milk products, Commission Regulation (EC) No 1119/2007 of 27 September 2007 derogating from Regulation (EC) No 581/2004 opening a standing invitation to tender for export refunds concerning certain types of butter and from Regulation (EC) No 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder (4) has provided for one single tender application period per month in the last quarter of 2007. (4) Since that situation of the market is likely to remain, and with a view to avoid unnecessary administrative procedures and charges it is appropriate to definitely adopt this frequency on a permanent base as from January 2008. (5) It is therefore necessary to amend Regulations (EC) No 581/2004 and (EC) No 582/2004 accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 581/2004 is amended as follows: 1. in Article 1(1) the second subparagraph is replaced by the following: The products referred to in the first subparagraph are intended for export for all destinations except the following countries and territories: (a) third countries: Andorra, the Holy See (Vatican City State), Liechtenstein and the United States of America; (b) territories of EU Member States not forming part of the customs territory of the Community: Gibraltar, Ceuta, Melilla, the Communes of Livigno and Campione dItalia, Heligoland, Greenland, the Faeroe Islands and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control.; 2. in Article 2 paragraph 2 is replaced by the following: 2. Each tendering period shall begin at 13.00 (Brussels time) on the second Tuesday of the month with the following exceptions: (a) in August it shall begin at 13.00 (Brussels time) on the third Tuesday; (b) in December it shall begin at 13.00 (Brussels time) on the first Tuesday. If Tuesday is a public holiday, the period shall begin at 13.00 (Brussels time) on the following working day. Each tendering period shall end at 13.00 (Brussels time) on the third Tuesday of the month with the following exceptions: (a) in August it shall end at 13.00 (Brussels time) on the fourth Tuesday; (b) in December it shall end at 13.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the period shall end at 13.00 (Brussels time) on the previous working day. Article 2 Regulation (EC) No 582/2004 is amended as follows: 1. in Article 1 paragraph 1 is replaced by the following: 1. A permanent tender is opened in order to determine the export refund on skimmed milk powder referred to in Section 9 of Annex I to Commission Regulation (EEC) No 3846/87 (5) in bags of at least 25 kilograms net weight and containing no more than 0,5 % by weight of added non-lactic matter falling under product code ex ex 0402 10 19 9000, intended for export to all destinations except the following countries and territories: (a) third countries: Andorra, the Holy See (Vatican City State), Liechtenstein and the United States of America; (b) territories of EU Member States not forming part of the customs territory of the Community: Gibraltar, Ceuta, Melilla, the Communes of Livigno and Campione dItalia, Heligoland, Greenland, the Faeroe Islands and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. 2. in Article 2 paragraph 2 is replaced by the following: 2. Each tendering period shall begin at 13.00 (Brussels time) on the second Tuesday of the month with the following exceptions: (a) in August it shall begin at 13.00 (Brussels time) on the third Tuesday; (b) in December it shall begin at 13.00 (Brussels time) on the first Tuesday. If Tuesday is a public holiday, the period shall begin at 13.00 (Brussels time) on the following working day. Each tendering period shall end at 13.00 (Brussels time) on the third Tuesday of the month with the following exceptions: (a) in August it shall end at 13.00 (Brussels time) on the fourth Tuesday; (b) in December it shall end at 13.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the period shall end at 13.00 (Brussels time) on the previous working day. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1152/2007 (OJ L 258, 4.10.2007, p. 3). Regulation (EC) No 1255/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation (EC) No 276/2007 (OJ L 76, 16.3.2007, p. 16). (3) OJ L 90, 27.3.2004, p. 67. Regulation as last amended by Regulation (EC) No 276/2007. (4) OJ L 253, 28.9.2007, p. 23. (5) OJ L 366, 24.12.1987, p. 1.;